Motion by defendants-appellants in two companion actions to amend the decision and order of this court, dated April 20, 1964 (20 A D 2d 917), is granted to the following extent: The second paragraph of the said decision is amended to read as follows: “ Orders affirmed, without costs. No opinion. This disposition is without prejudice to the defendants’ rights to complete all pretrial examinations and other proceedings as they may be advised.” Beldoek, P. J., Ughetta, Kleinfeld, Brennan and Hopkins, JJ., concur.